Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination: 1. (Currently Amended) A synthetic regulation reserve provisioning (SRP) system (SRPS) comprising: an energy supply monitoring system configured to receive energy supply data from an electrical grid; a load prediction processor coupled to the energy supply monitor, said load prediction processor responsive to signals provided thereto and configured to provide a prediction of future energy load needs; an energy bidding and pricing prediction processor coupled to the load prediction processor and the energy supply monitoring system, the energy bidding and pricing prediction processor configured to bid for energy based at least on the predicted future energy load needs; and an energy provisioning processor coupled to the energy supply monitoring system, load prediction processor, and energy bidding and pricing prediction processor, the energy provisioning processor configured to provide a provisioning signal that controls a schedule, supply, and dispatch of synthetic regulation reserves (SRRs) corresponding to one or more distributed energy resources (DERs), wherein the dispatch is always based upon bids provided by said energy bidding and pricing prediction processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115